Mtjndek, J.
(dissenting). The judgment should be reversed and the proceeding dismissed on the merits.
The majority would find that the Board of Parole must give (written) reasons for not granting parole release, on the ground that due process requires it. I cannot agree. Speaking for a unanimous court in Matter of Briguglio v. New York State Bd. of Parole (24 N Y 2d 21, 26), Judge Scileppi stated as follows: ‘ ‘ In our view there is simply no constitutional basis for applying the guarantees of the due process clause to a parole release proceeding. The holding of the Supreme Court in Escoe v. Zerbst (295 IT. S. 490) with respect to the source of the rights of a Federal probationer applies equally to the State parolee: The privilege has no basis in the Constitution, it is purely statutory. ‘ [Parole] comes as a matter of grace to one convicted of a crime, and may be coupled with such conditions * * * as [the Legislature] may impose ’ (Escoe v. Zerbst, supra, pp. 492-493).”
In New York, the Legislature has not seen fit to require the Board of Parole to find facts or state reasons for its conclusions (Correction Law, § 214). The board is only required to examine the prisoner, inquire into his background and then reach a conclusion as to the desirability of granting parole (Correction Law, § 214, subd. 4). Once these steps are taken, any action taken by the board is deemed a judicial function and is not reviewable if done in accordance with law (see Matter of Hamm v. Regan, 43 A D 2d 344, 346). Thus, at least with respect to the initial decision whether to grant or deny parole, “ so long as the Board violates no positive statutory requirement, its discretion is absolute and beyond review in the courts ” (Matter of Hines v. State Bd. of Parole, 293 N. Y. 254, 257).
By its decision at bar, the majority would now impose a requirement which is not contained in any statute or mandated by the due process clause, and thereby subject every board *456decision to “ review in the courts ”. I find that unwise and unwarranted.
Hopkins, Acting P. J., and Benjamin, J., concur with Martuscello, J.; Munder, J., dissents and votes to reverse and to dismiss the proceeding, with an opinion, in which Latham, J., concurs.
Judgment of the Supreme Court, Dutchess County, dated March 18,1974, affirmed, without costs.